 


109 HRES 613 IH: Congratulating the people of Iraq on the three national elections conducted in Iraq in 2005.
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 613 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Mr. Lantos (for himself, Ms. Pelosi, Mr. Hoyer, and Mr. Hastings of Florida) submitted the following resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Congratulating the people of Iraq on the three national elections conducted in Iraq in 2005. 
  
Whereas the people of Iraq have consistently and courageously demonstrated their commitment to democracy by participating in three elections in 2005; 
Whereas on January 30, 2005, the people of Iraq participated in an election for a transitional national assembly; 
Whereas all segments of Iraqi society actively participated in the approval of a new Iraqi Constitution through a referendum held on October 15, 2005; 
Whereas reports indicate that the people of Iraq voted in unprecedented and overwhelming numbers in the most recent election, held on December 15, 2005, for a new, national parliament that will serve in accordance with the recently-approved Iraqi Constitution for a four-year term and that represents the first fully sovereign, elected democratic assembly in the history of Iraq; 
Whereas this remarkable level of participation by the people of Iraq in the face of dire threats to their very lives has won the admiration of the world; 
Whereas the Iraqi elections could not have been conducted without the courage and dedication of the members of the United States Armed Forces and the armed forces of other nations in Iraq, including the members of the security forces of Iraq; and 
Whereas the December 15, 2005, election in Iraq inspires confidence that a robust, pluralistic democracy that will bring stability to Iraqi society is emerging: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the people of Iraq on the three national elections conducted in Iraq in 2005; 
(2)encourages all Americans to express support for the people of Iraq in their efforts to achieve a free, open, and democratic society; and 
(3)expresses its thanks and admiration to the members of the United States Armed Forces and the armed forces of other nations in Iraq, including the members of the security forces of Iraq, whose heroism permitted the Iraqi people to vote safely. 
 
